Appeal No. 4818 from Judgment dated October 6, 1993, Joseph H. Loper, Jr., Ruling Judge, Webster County Special Court of Eminent Domain.
Before FRAISER, C.J., and BARBER and McMILLIN, JJ.
Affirmed on condition that appellee enter a remittitur of $140,650, thereby reducing the judgment to $109,350, said remittitur to be filed with the clerk of the Webster County Court of Eminent Domain within fifteen days of February 27, 1996; however, upon the failure of the appellee to so enter a remitti-tur, then this cause is reversed and remanded for a new trial on the issue of just compensation.
BRIDGES and THOMAS, P.JJ., and COLEMAN, DIAZ, KING, PAYNE and SOUTHWICK, JJ., concur.